16-10472-tmd Doc#652 Filed 10/02/18 Entered 10/02/18 10:51:10 Main Document Pg 1 of
                                         6


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

   In re:                                       )
                                                )                  Chapter 11
   Trinity River Resources, LP                  )
                                                )
                               Debtor.          )                  Case No. 16-10472 (TMD)
   ____________________________________________ )


      TRR LIQUIDATING TRUST’S AMENDED OBJECTION TO CLAIM NO. 6 OF
        BP AMERICA PRODUCTION COMPANY, WITH NOTICE THEREOF

            This is an objection to your claim in this bankruptcy case. This objection asks the
            Court to disallow (eliminate), reduce, or modify your claim as set forth in this
            objection. If you do not file a written response to this objection within 30 days
            from the date of the mailing of this objection, the Court may disallow (eliminate),
            reduce, or modify your claim as set forth in this objection without a hearing being
            held.

            Any response to this objection must explain your position and be timely filed with
            the United States Bankruptcy Clerk, Western District of Texas, Homer J.
            Thornberry Federal Judicial Building, 903 San Jacinto Blvd., Suite 322, Austin,
            TX 78701. If a timely response is filed, the Court will then set a hearing on the
            objection and you will be provided with notice of the date, time, and place of the
            hearing. If you do not attend the hearing, the Court may decide that you do not
            oppose the objection to your claim.

            The TRR Liquidating Trust (the “Liquidating Trust”) hereby files this objection (the

  “Claim Objection”) to Claim No. 6 filed by BP America Production Company’s (“BP” and the

  “BP Claim”). In support of this Claim Objection, the Liquidating Trust respectfully states as

  follows:

                                    PRELIMINARY STATEMENT

            1.     The Liquidating Trust objects to the BP Claim on the grounds that BP failed to

  attach any evidentiary support for the amounts they assert are owed by the Debtor. As noted below,

  moreover, the Liquidating Trustee is not aware of any legal basis for the BP Claim under the

  relevant documents between BP and the Debtor. Accordingly, the Liquidating Trust objects to the

                                                    1
16-10472-tmd Doc#652 Filed 10/02/18 Entered 10/02/18 10:51:10 Main Document Pg 2 of
                                         6


  allowance of the BP Claim on the grounds that it contains insufficient information as required

  under applicable bankruptcy law.

                                          JURISDICTION AND VENUE

             2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

  a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this chapter 11 case in this district is

  proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief requested in

  this Claim Objection is section 502 of title 11 of the United States Code (the “Bankruptcy Code”)

  and Bankruptcy Rules 3001 and 3007.

                                                    BACKGROUND

             3.       On April 21, 2016 (the “Petition Date”), the above captioned Debtor filed with the

  United States Bankruptcy Court for the Western District of Texas, Austin Division (the “Court”)

  a voluntary petition for relief under chapter 11 of the Bankruptcy Code commencing this chapter

  11 case.

             4.       On August 14, 2016, BP filed Claim No. 6, asserting amounts owed on account of

  an unsecured, nonpriority claim in the amount of $1,302,622.00.

             5.       On December 13, 2017, this Court entered an Order Approving Debtor’s

  Disclosure Statement on a Final Basis and Confirming Debtor’s First Amended Plan of

  Liquidation Under Chapter 11 of the Bankruptcy Code (the “Confirmation Order”) [Dkt. No. 515],

  which confirmed the Debtor’s First Amended Chapter 11 Plan of Liquidation for Trinity River

  Resources, LP, dated October 24, 2017 (the “Plan”).1

             6.       Pursuant to Section 10.2 of the Plan and paragraphs 5 and 11 of the Confirmation

  Order, the deadline for the Liquidating Trustee to file an objection to the BP Claim with the


  1
      Capitalized terms not defined herein shall have the meaning ascribed to them in the Plan.


                                                              2
16-10472-tmd Doc#652 Filed 10/02/18 Entered 10/02/18 10:51:10 Main Document Pg 3 of
                                         6


  Bankruptcy Court was March 28, 2018, provided that such deadline could be extended by the

  Bankruptcy Court upon request of the Trustee, without notice or hearing.

         7.      On March 27, 2018, the Court entered an order that extended the Trustee’s deadline

  to object to the BP Claim to September 28, 2018.

                                            OBJECTION

         8.      Under the Bankruptcy Code, “[a] claim or interest, proof of which is filed under

  section 501 of this title, is deemed allowed, unless a party in interest . . . objects.” 11 U.S.C.

  § 502(a). If an objection to a claim is made, the court shall determine the amount of such claim as

  of the commencement of the bankruptcy case. 11 U.S.C. § 502(b). Section 502(b)(1) of the

  Bankruptcy Code provides that the Court may disallow a claim that has been objected to because

  it “is unenforceable against the debtor and the property of the debtor, under any agreement or

  applicable law for a reason other than because such claim is contingent or unmatured.” 11 U.S.C.

  § 502(b)(1).

         9.      Pursuant to Bankruptcy Rule 3007(d), the Liquidating Trust files this objection on

  the grounds that the BP Claim contains insufficient information as required under applicable

  bankruptcy law and therefore does not comply with the Bankruptcy Rules, rendering the

  Liquidating Trust unable to determine the validity of the BP Claim. Fed. R. Bankr. P. 3007(d).

         10.     Bankruptcy Rule 3001(f) provides that a proof of claim filed in accordance with the

  Bankruptcy Rules “shall constitute prima facie evidence of the validity and amount of the claim.”

  Fed. R .Bankr. P. 3001(f). However, a proof of claim that is not filed with the appropriate

  supporting documentation is not entitled to the presumption of prima facie validity.         In re

  Gilbreath, 395 B.R. 356, 361 (Bankr. S.D. Tex. 2008), as amended (Nov. 19, 2008).




                                                  3
16-10472-tmd Doc#652 Filed 10/02/18 Entered 10/02/18 10:51:10 Main Document Pg 4 of
                                         6


         11.     Where a party fails to attach sufficient documentation to its proof of claim, the

  Debtor “has no evidentiary burden to overcome” in objecting to such a claim and the burden “shifts

  back to the creditor to prove the claim is valid by a preponderance of the evidence.” Id. at 364.

  The purpose behind requiring such supporting documentation in the first instance is “so that

  debtors and other parties in interest can see and read the documents upon which the claims are

  based in order to make an initial assessment of their validity.” In re DePugh, 409 B.R. 84, 98

  (Bankr. S.D. Tex. 2009) (emphasis in original).

         12.     BP has not included any, let alone sufficient, documentation under the Bankruptcy

  Rules. The only support BP provides for its claim is citing to the “Development Agreement with

  effective date 12/1/13” (the “Development Agreement”) in its Claim. See BP Claim at Part 2(8).

  BP does not reference any provision in the Agreement, nor does BP provide any other support for

  its Claim.

         13.     Accordingly, the BP Claim is not entitled to the presumption of prima facie validity

  and BP now carries the burden to prove up its Claim by a preponderance of the evidence. See In

  re Gilbreath, 395 B.R. at 361-62 (noting that Bankruptcy Rule 3001(a) mandates compliance with

  the Official Form, which requires the creditor to “[a]ttach redacted copies of any documents that

  support the claim, such as promissory notes, purchase orders, invoices, itemized statements or

  running accounts, contracts, judgments, mortgages and security agreements” and to provide an

  explanation if such documents are unavailable); In re FIRSTPLUS Fin., Inc., 248 B.R. 60, 70

  (Bankr. N.D. Tex. 2000) (“In order for a proof of claim to be prima facie evidence of its validity,

  it must meet the minimum threshold of being legally sufficient by complying with the Bankruptcy

  Rules, including Rule 3001, and set forth the facts to support the claim.”). The Liquidating Trust

  therefore requests that the Court disallow the BP Claim, unless BP is permitted to amend and/or



                                                    4
16-10472-tmd Doc#652 Filed 10/02/18 Entered 10/02/18 10:51:10 Main Document Pg 5 of
                                         6


  supplement its Claim by the Court and provide sufficient information permitting the Trustee to

  review and respond the merits of the BP Claim. See In re Ruth, 473 B.R. 152, 167 (Bankr. S.D.

  Tex. 2012) (“Creditors should not be permitted to deliberately file woefully deficient proofs of

  claim in the hope that the debtor will not object to their violation of Bankruptcy Rule 3001.”).

          14.    In support of its claim, BP only cites to a joint development agreement that was

  executed on December 1, 2013, which is presumably a certain Beach Grove JDA. Pursuant to this

  agreement, BP allegedly contributed seismic data and in exchange for drilling credits. There is

  no basis, however, for the Debtor to be liable under this arrangement, even on a pro rata basis, as

  there is no mechanism under the Beech Grove JDA for BP to assert a contract claim for unused

  drilling credit. Finally, BP appears to have filed the BP Claim under the mistaken belief that the

  Debtor – as opposed to BBX Operating, LLC (“BBX”) – was its operator. As a result, any potential

  claim that BP may have pursuant to the Beach Grove JDA would be against BBX, not the Debtor.

                                   RESERVATION OF RIGHTS

          15.    To the extent that BP is permitted to amend and/or supplement its Claim in order

  to provide documentation that would permit the Liquidating Trust to assess the validity of such

  Claim, the Trustee hereby reserves the right to review and respond to such additional

  documentation.

                                           CONLCUSION

          WHEREFORE, the Liquidating Trust requests that this Court enter an order, substantially

  in the form attached hereto as Exhibit A, (i) sustaining the Claim Objection and disallowing the

  BP Claim and (ii) granting such other legal and equitable relief to which the Liquidating Trust is

  entitled.




                                                   5
16-10472-tmd Doc#652 Filed 10/02/18 Entered 10/02/18 10:51:10 Main Document Pg 6 of
                                         6




  Dated: October 2, 2018                                Respectfully Submitted,

                                                        SIDLEY AUSTIN LLP

                                                        /s/ Thomas A. Labuda
                                                        Duston K. McFaul
                                                        Bar No. 24003309
                                                        Thomas A. Labuda (pro hac vice)
                                                        1000 Louisiana Street, Suite 6000
                                                        Houston, TX 77002
                                                        Telephone: (713) 495-4500
                                                        Facsimile: (713) 495-7799
                                                        dmcfaul@sidley.com
                                                        tlabuda@sidley.com

                                                        Counsel to the TRR Liquidating Trust



                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 2, 2018, a true and correct copy of the foregoing was served
  electronically on the parties registered to receive notice through the court’s ECF noticing system,
  including counsel to BP at bknapp@lockelord.com and pwp@pattiprewittlaw.com.




                                                   6
